IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30041
                        Conference Calendar



BEULAH L. BASKIN,

                                         Plaintiff-Appellant,


versus

POLICE JURY OF FRANKLIN PARISH,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CV-1459
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Beulah Baskin appeals the dismissal of her suit pursuant to

Fed. R. Civ. P. 12(b)(6).   Baskin contends that her action was

not prescribed because the defendant’s alleged transgressions

constituted a continuing violation.   We have reviewed the record

and briefs and conclude that the district court’s dismissal was

proper for essentially the same reasons adopted by that court.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30041
                              - 2 -

Baskin v. Franklin Police Jury, No. CV95-1495-M (W.D. La. Dec.

13, 1995).

     Baskin’s appeal is frivolous and is DISMISSED.    Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.

We caution appellant that any additional frivolous appeals filed

by her will invite the imposition of sanctions.    To avoid

sanctions, appellant is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.